Luke, J.
A fi. fa. having issued "upon a judgment of Peoples Bank of Soperton against W. B. Greenway, in the city court of Soperton, Elevan Greenway (his daughter) filed a claim to the property levied upon as the property of W. B. Greenway, defendant in fi. fa. Upon the trial of her claim, the testimony of Elevan Greenway, the claimant, and of W. B. Greenway, the defendant in fi. fa., conclusively showed that the property involved in the controversy at the time of the levy, was in fact the property of W. B. Greenway, defendant in fi. fa. Prom the record before us it appears that there was no evidence whatever to support a verdict in favor of the claimant. In the circumstances, it was proper for the trial judge to direct the jury to return a verdict finding that the property was subject, and that the fi. fa. proceed.
None of the grounds of the motion for a new trial are deemed meritorious.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworth, J., ent on account of illness.